Reasons for Allowance


The following is an examiner’s statement of reasons for allowance: Claims 1 and 9 recite the limitations forming a release layer on the carrier substrate; forming an electrically conductive pad over the release layer; forming a via connection at least partially through the device substrate on a front side of the device to connect to the electrically conductive pad on a back side of the device; and removing the release layer to detach the carrier substrate from the device and expose the electrically conductive pad at the back side of the device. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 2-4, 6-8, 10-14, 16, and 17 depend from these claims respectively and are allowable for at least that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        10/27/21

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897